ACCEPTED
                                                                                  14-14-00889-CR
                                                                  FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            4/27/2015 12:49:21 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                      No. 14-14-00890-CR
                      No. 14-14-00889-CR                         FILED IN
                                                          14th COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                          4/27/2015 12:49:21 PM
                                  IN THE                  CHRISTOPHER A. PRINE
                                                                   Clerk

                          COURT OF APPEALS

                                 FOR THE

                 FOURTEENTH DISTRICT OF TEXAS

                              AT HOUSTON

                      Cause nos. 1372460 & 1379135
                        In the 232nd District Court
                          of Harris County, Texas


                           DANIEL EDISON
                                  Appellant


                                     V.

                       THE STATE OF TEXAS
                                  Appellee

        AMENDED SECOND MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

     COMES NOW, DANIEL EDISON. Appellant in the above-captioned cause,

by and through his attorney of record, and respectfully moves the Court for an
extension of time in which to file the Appellant's Brief, as provided by TEX. R. APP.

PROC. 10.5. In support hereof, Appellant would show unto the Court the following:

      1.     Appellant was found guilty in Cause Nos. 1372460 and 1379135.


      2.     Appeal was perfected when written notice of appeal was filed after

             Appellant was convicted by the judge after a sentencing hearing. This

             Court has the brief scheduled for filing on or before April 2, 2015.


      3.     Appellant requests an extension of 30 days, until May 2, 2015 in which

             to file the brief.


      4.     One previous extensions of time have been requested.

      5.     The facts relied upon to reasonably explain the need for an extension are

             those set forth below:


                   Counsel handles many, many mental health matters in
                   the Harris County criminal courts. Several critical
                   issues have arisen in several cases, necessitating time
                   taken that had been designated for the work on this
                   and one other appeal. The brief in this matter is in
                   progress and will be finished by week’s end.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays the

Court grant this motion, thereby extending the time for filing the Appellant's Brief by

30 days, until May 2, 2015 in the interest of both justice and judicial economy.
                                      Respectfully submitted,




                                      ______________________________
                                      PATTI SEDITA
                                      State Bar No. 00787484
                                      One Sugar Creek Center Blvd., #1045
                                      Sugar Land, TX 77478
                                      281.313.4225
                                      ATTORNEY FOR APPELLANT




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and copy of Motion for Extension of Time to File

Appellant's Brief has been delivered to District Attorney - Appellate Division, 1201

Franklin, Houston, Texas 77002, via efiletex.gov, on this the 27th day of April 2015.

________________________
PATTI SEDITA